El Juez Asociado Señor Aldrey,
emitió la opinión del Iribnnal.
Jesils MediaviUa y Francisco Mesa demandaron el 10 de anayo de 1922 a la corporación San Jnan Racing & Sporting *336Club para que por la corte de distrito fuesen declarados nulos los acuerdos tomados por la corporación demandada prohi-biendo al demandante Mediavilla que durante seis meses co-rriese sus caballos en el hipódromo que la demandada sostiene y administra, y expulsando al otro demandante, que es jockey de Mediavilla, del expresado hipódromo y prohibiéndole la entrada en él. Como remedio auxiliar de esa demanda obtu-vieron los demandantes que la corte decretase un auto de injunction provisional contra la corporación demandada orde-nándole que se abstuviera de llevar a efecto sus acuerdos mientras el pleito de nulidad se resolvía, orden que se pondría en vigor si los demandantes prestaban una fianza por $10,000. La fianza fue prestada mancomunada y solidariamente por varias personas, siendo dos de ellas Enrique Castro/ y Federico Rubert, comprometiéndose a indemnizar a la corporación los daños y perjuicios que sufriera si se decidiera en defini-tiva que los demandantes no tenían derecho al injunction.
Habiendo sido citada la demandada, el 26 de mayo del mismo año, a petición de los demandantes, para que mostra-sen causa por la cual no debían ser' castigados por la corte por desobediencia a la orden de injunction, la demandada presentó en este Tribunal Supremo un auto de certiorari y otro inhibitorio en dicho asunto, que fueron expedidos y resueltos en definitiva en 9 de noviembre siguiente anulando la orden de injunction preliminar decretada por la corte y los procedimientos subsiguientes porque los peticionarios del injunction no tenían derecho a la expedición de ese auto.
En vista de esa resolución la San Juan Racing & Sporting' Club demandó a Enrique Castro y a Federico Rubert para que le pagasen la cantidad de $10,000 como indemnización por los daños que dicho auto le produjo, consistentes en los hono-rarios de su abogado en la representación y defensa de sus derechos en dicho injunction preliminar en la corte de distrito* y en el auto de certiorari aquí en el Tribunal Supremo; y *337en los gastos de la corporación en la tramitación y prosecu-ción de su defensa en ambos procedimientos.
Se opusieron los demandados a esa reclamación y cele-brado el juicio la corte de distrito dictó sentencia declarando-con lug-ar la demanda y condenando a los dos demandados a: pagar mancomunada y solidariamente a la corporación de-mandante la cantidad de $2,500 y también en igual forma all pago de las costas, gastos, desembolsos y honorarios de abo-gado en este caso.
Contra ese fallo interpusieron los demandados el presente recurso de apelación alegando cinco motivos de: error, siendo el primero de ellos por haber declarado la corte inferior sin lugar la excepción previa opuesta a la demanda, fundada en que no aduce hechos determinantes de causa de acción.
Como fundamentos de esa excepción previa, alegada en la corte inferior y cuya resolución se dice ser errónea^ alegan los apelantes que la , fianza ha debido transcribirseíntegramente en la demanda. Esto lo hizo la apelada. También alega que los honorarios de abogado no pueden ser reclamados en una demanda de daños y pei'juicios como- la presente,, pero este tribunal ha resuelto lo contrario en los casos de Moreno v. Martínez, 14 D.P.R. 383, y de Quiñones v. The American Rairoad Co. of Porto Rico, 17 D.P.R.. 267, habiendorevocado en este último la sentencia apelada precisamentepara condenar al pago de cierta cantidad como indemnización, por honorarios del abogado de que tuvo que valerse la persona restringida por el injunction para la defensa de su$. derechos.
 En el segundo motivo del recurso se dice que la. corte erró al admitir prueba oral del acuerdo que la demandante tomó conviniendo con el letrado Sr. Feliú el pago de sus honorarios y que este error se explica por sí. mismo y no hay necesidad de argumentarlo, bastando llamar nuestra atención a la Ley de Evidencia.
*338No .solamente dejan de argumentar ese alegado error los apelantes sino que tampoco citan 1a. página de la transcrip-ción de las pruebas, compuesta de 429 folios, donde ese inci-dente ée encuentra, ni si se opusieron a esa prueba, por lo que pódríamos prescindir de considerarlo. No obstante, diremos que no existió tal error porque el contrato sobre .hono-rarios del Sr. Feliú fué oral y por tanto era admisible la evidencia impugnada.
Se funda el tercer error en haber sido declarada con lugar la demanda; pero este señalamiento en su fundamento es una repetición del aducido en primer término pues se insiste en que no se pueden conceder honorarios de abogado en una reclamación de daños y perjuicios por la obtención de un •injunction que luego se declara improcedente, por lo que se sostiene que los apelantes no debieron ser condenados á pagar tales honorarios. Esa cuestión ya ha sido decidida ¿interiormente. No se hace referencia a la prueba, la que hemos examinado y sostiene la sentencia.
Gomo cuarto error se señala el de haber sido tomados como prueba y considerados como elementos de daños y perjuicios los expedientes de certiorari y de auto inhibitorio presentados en este Tribunal Supremo por la demandante en este caso, porque aun en el supuesto de que pudieran concederse honorarios de abogado cuando no han ocurrido daños propiamente dichos, sólo habría derecho a compensación por ^aquellos servicios que fueron estrictamente necesarios para ióbtener la disolución del injunction y que como no pueden concederse costas causadas en la apelación no pueden concederse por sus trabajos.
La indemnización por daños y' perjuicios causados por un injunction indebidamente obtenido comprende también el de los honorarios de abogado que una parte ha tenido que utilizar en la defensa de sus derechos, y como la apelada ahora, demandada en el pleito- en que se dictó el injunction *339provisional, fné restringida de poner en vig'or los acuerdos cuya nulidad fué solicitada, a pesar de haber expuesto sus razones en oposición a que se dictara dicho auto, y como se trató de castigarla por desacato, su mejor camino para con-seguir que se dejara sin efecto el injunction y la orden para mostrar causa para no ser castigada por desacato fué el acudir a este Tribunal Supremo con los expresados procedi-mientos, como lo demostró la sentencia de este tribunal y por tanto eran admisibles como pruebas los mencionados expe-dientes como parte del trabajo del abog*ado para conseguir el resultado que obtuvo.
Es el último motivo de error por la condena de costas hecha en este caso.
La;s personas que establecieron la demanda de nulidad y que obtuvieron el auto de injunction, sin derecho alguno para ello, según fué resuelto por este Tribunal Supremo, obtu-vieron que el auto fuera puesto en vigor por la fianza pres-tada por los apelantes: esa petición y expedición del auto ha motivado que tuviera que defenderse de él la hoy apelada, empleando los servicios de un abogado que tuvo que trabajar fuertemente en defensa de los derechos de su cliente hasta que obtuvo éxito consiguiendo que el auto fuera anulado; cuando se cobran los daños sufridos por la parte perjudicada por el injunction, entonces se oponen al pago de lo que esos servicios valgan, conducta que realmente es temeraria, sin que pueda decirse, como lo hacen los apelantes, que existe una doble condena en costas pues la condena principal en este pleito es por indemnización de los perjuicios causados por el injunction, y la condena en costas es por haberse opuesto temerariamente los demandados a pagar la indemnización de los perjuicios.

La sentencia apelada debe ser confirmada.

El Juez Asociado Sr. Texidor no intervino.